Citation Nr: 0927182	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and "J.C."


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to 
March 2000.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

An October 2001 videoconference hearing was conducted before 
Veterans Law Judge Deborah W. Singleton.  A further 
videoconference hearing was conducted before Veterans Law 
Judge Michael D. Lyon in September 2003.  Transcripts of 
these hearings are contained in the claims folder.

In January 2002 and in May 2004, the Board remanded these 
issues.  In November 2005 the Appeals Management Center (AMC) 
granted separate initial ratings for left and right shoulder 
disorders, assigning a 10 percent evaluation for each of 
these disabilities.  Thus, the initial 10 percent rating for 
each shoulder disorder is on appeal.  These matters were 
again remanded in June 2006, so that the shoulder 
disabilities could be readjudicated in a supplemental 
statement of the case (SSOC).  However, readjudication by the 
AMC/RO was not performed and these matters were again 
remanded in December 2008.  After accomplishing the requested 
action, the AMC continued the denial of the claims (as 
reflected in an April 2009 SSOC) and returned these matters 
to the Board for additional appellate consideration.

As the appeal involves requests for higher initial ratings 
following grants of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).
For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In a May 2009 letter in response to the SSOC, the Veteran 
asserted that his bilateral shoulder disabilities have 
worsened and that there was additional evidence to obtain.  
He stated that he has decreased range of motion, muscle 
spasms, and increased pain since his last VA examination.  
The Board notes that the Veteran last underwent a VA 
examination of his shoulders in October 2004.  Therefore, the 
Board finds that to ensure that the record reflects the 
current severity of the Veteran's service-connected bilateral 
shoulder disabilities on appeal, a more contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  His representative has contended that 
additional examination is over.

Hence, the Board finds that a VA examination of the Veteran's 
left and right shoulders with specific findings responsive to 
the applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995), is needed to fully and fairly evaluate the Veteran's 
claim for higher initial ratings.  See 38 U.S.C.A. § 5103A.

In addition, the Veteran stated that he receives ongoing 
medical treatment for his bilateral shoulder disabilities 
from the VA.  Therefore, prior to arranging for the Veteran 
to undergo further examination, the RO should obtain and 
associate with the claims file all outstanding VA records.  
The claims file currently includes outpatient treatment 
records from the Columbia VAMC, dated through July 2005.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the Columbia VAMC, dated 
from July 2005 to the present.

Additionally, on remand, the RO should consider whether these 
claims meet the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2008).  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Columbia VAMC all outstanding medical 
records from July 2005 to the present. The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   
 
2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo appropriate VA 
examinations of his left and right 
shoulders, by an appropriate physician.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran.  All appropriate 
tests or studies (to include x-rays as 
indicated) should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the Veteran's service-connected left 
and right shoulder disabilities.  The 
examiner should conduct range of motion 
studies of each shoulder, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
and right shoulders.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss of the 
left and right shoulders due to pain 
and/or any of the other symptoms noted 
above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate each of  claims on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
all applicable diagnostic codes and the 
RO must document its specific 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 factors and DeLuca.  Also, the 
RO/AMC must discuss whether "staged" 
ratings are warranted pursuant to 
Fenderson, cited to above, and 
specifically address whether the criteria 
for invoking the procedures for referral 
of the increased rating claims, pursuant 
to 38 C.F.R. § 3.321(b)(1), are met.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




